Citation Nr: 0311207	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for an irritable 
bowel/colon.

2.  Entitlement to service connection for duodenitis.

3.  Entitlement to an initial rating higher than 10 percent 
for hiatal hernia.  

4.  Entitlement to a higher initial rating higher than 20 
percent for degenerative disc disease of the lumbosacral 
spine.

5.  Entitlement to a higher initial rating higher than 10 
percent for degenerative arthritis of the cervical spine.

(Entitlement to a higher initial rating for residuals of a 
left ankle fracture will be addressed in a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 1959 
and from September 1969 to August 1985.

This appeal arises from a June 1986 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that established service connection for 
degenerative disc disease of the lumbar spine with status 
post laminectomy (10 percent), for degenerative changes of 
the cervical spine (noncompensable), for diabetes mellitus 
(10 percent), for residuals of a left ankle fracture 
(noncompensable), for headaches (noncompensable), and for 
hiatal hernia (noncompensable).  In that rating decision, the 
RO denied service connection for a heart condition with left 
ventricle hypertrophy, for an irritable bowel condition, for 
duodenitis, for pitting edema of the lower extremities, for 
hearing loss, for prostatitis, for gall stones, for a skin 
condition (seborrhea/lupus), for a neuropsychiatric disorder, 
for arthritis of the right ankle, for arthritis of the knees, 
and for arthritis of the right foot.  

In August 1986, the veteran submitted a notice of 
disagreement (NOD) concerning the ratings assigned for the 
lumbar spine, for the cervical spine, and for a left ankle 
fracture.  He disagreed with the denial of service connection 
for a cardiovascular condition manifested by hypertensive 
readings.  He also disagreed with the denial of service 
connection for duodenitis, irritable colon, and for hiatal 
hernia.  

In his NOD, the veteran associated his claim of service 
connection for lupus with dermatitis of the face and chest, 
which, the Board notes, was diagnosed as dermatitis and 
seborrhea during active service.  The claim for service 
connection for seborrhea was denied in a February 1995 rating 
decision.  The veteran did not submit a notice of 
disagreement and thus, the Board does not have jurisdiction 
over that issue. 

In September 1986, the RO issued a statement of the case 
(SOC) listing the issues of service connection for the right 
knee, for duodenitis, and for irritable colon.  The SOC also 
listed and discussed the denial of increased evaluations for 
degenerative disc disease of the lumbar spine, degenerative 
changes of the cervical spine, a left ankle fracture, and for 
a hiatal hernia.  Subsequently, the veteran submitted a 
timely VA Form 9, Substantive Appeal, to the ratings assigned 
for the lumbar and cervical spines, hiatal hernia, and for 
residuals of a left ankle fracture.  The Form 9 also 
mentioned service connection for arthritis of the right knee.  

In a July 1994 rating decision, the RO established service 
connection for right knee arthritis and assigned a 10 percent 
rating effective from September 1985.  The veteran did not 
voice disagreement with the rating assigned and thus, that 
matter is no longer before the Board.   In that decision, the 
RO assigned a 20 percent rating for residuals of a left ankle 
fracture and unilaterally closed the appeal.  Because the 
veteran is presumed to seek the maximum rating allowed by 
law, the left ankle rating remains on appeal.  The agency of 
original jurisdiction may not withdraw an appeal after it is 
filed.  38 C.F.R. § 20.204(c) (1993).  

With respect to service connection for a cardiovascular 
condition manifested by hypertensive readings, see August 
1986 notice of disagreement, it appears that the veteran 
desires service connection for hypertension.  During an April 
1997 VA examination he denied any knowledge of a "heart 
condition" but felt he might have high blood pressure.  
Because service connection for hypertension was granted in a 
January 2002 rating decision, the Board deems the "heart 
condition" issue resolved and no longer on appeal.

In December 2000, the veteran requested a hearing before a 
decision review officer.  The claims files reflects that he 
was notified in a letter mailed to his last known address 
that a hearing was scheduled for December 31, 2001, and that 
he failed to appear.  The notification letter has not been 
returned by the United States Postal Service as undeliverable 
nor has the veteran explained his failure to report or 
requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2002).

The Board is undertaking additional development on the issue 
of a higher initial rating for the left ankle disability, 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of that development as required 
by 38 C.F.R. § 20.903.  After giving the notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  An irritable bowel/colon disorder resolved during active 
service.  

2.  Duodenitis resolved during active service.  

3.  Competent medical evidence associates the veteran's 
persistent heartburn or substernal pain with service-
connected hiatal hernia; considerable impairment of health is 
not shown.

4.  Degenerative disc disease of the cervical spine has been 
manifested by limitation of motion of the neck in all planes 
with pain at the extremes of motion and intermittent right 
arm radiculopathy; flare-ups of incoordination, reduced 
endurance, pain, and stiffness are likely to result in 
moderate disability.  

5.  Neither severe limitation of motion of the cervical 
spine, severe intervertebral disc syndrome of the cervical 
spine, nor incapacitating episodes of intervertebral disc 
syndrome of the cervical spine are shown.  

6.  Throughout the appeal, the lumbar spine disability has 
been manifested by no more than moderate limitation of 
motion.

7.  Prior to June 15, 2000, intervertebral disc syndrome of 
the lumbosacral spine was pronounced with persistent symptoms 
of painful motion, motor and sensory radiculopathy, absent 
ankle jerks, and/or muscle spasm.  

8.  From June 15, 2000, disability due intervertebral disc 
syndrome of the lumbosacral spine has been equivalent to 
moderate intervertebral disc syndrome with recurring attacks; 
four weeks of incapacitating episodes in the last year are 
not shown.  

9.  A surgery scar of the lumbar spine is nontender, well 
healed, and causes no functional impairment. 


CONCLUSIONS OF LAW

1.  An irritable bowel/colon disorder was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Duodenitis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  The criteria for a rating higher than 10 percent for 
hiatal hernia have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2002).

4. The criteria for an initial 20 percent rating for cervical 
disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5293, (2002).

5.  Prior to June 15, 2000, the criteria for an initial 60 
percent rating for intervertebral disc syndrome of the 
lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292 (2002), Diagnostic Code 
5293 (effective prior to September 23, 2002).

6.  From June 15, 2000, the criteria for a rating higher than 
20 percent for intervertebral disc syndrome of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292 (2002), Diagnostic 
Code 5293 (effective prior to and on September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) contains 
extensive provisions regarding VA's obligations to notify 
claimants of any information and/or evidence which might be 
needed in their claims, and to assist claimants in obtaining 
such evidence, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this appeal.  
The RO has issued an SOC and SSOCs that adequately explain 
the basis of its decisions.  The veteran has neither 
submitted nor made reference to additional records that could 
tend to substantiate his claims.  VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (extensive 
record and detailed decision show futility of any further 
evidentiary development).  The RO sent the veteran a VCAA 
letter in January 2002.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  Given the circumstances of this matter, 
the Board cannot find any basis under the VCAA to defer 
appellate review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  No further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in developing his claims or in notifying him what 
additional information he could submit.  He has been afforded 
several VA compensation and pension examinations to determine 
the severity of his hiatal hernia and spine disabilities.  
The RO issued SSOC addressing these matters.  His 
representative has requested an additional examination; 
however, the Board finds that the examination reports of 
record are adequate for rating purposes.  Because the veteran 
has not argued that there has been any material change in his 
hiatal hernia symptoms or spine since the January 2002 VA 
examination, the Board does not find any reason to reject the 
examination report.  See Snuffer v. Gober, 10 Vet App. 400 
(1997), and Caffrey v Brown, 6 Vet App 377, 381 (1994).  In 
Caffrey, the Court held that where evidence indicated a 
material change in the disability or indicated that the 
current rating may be incorrect, a fresh medical examination 
was required.  

II.  Service Connection

A.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
had an irritable bowel, hiatal hernia, reflux esophagitis at 
various times.  A gastrointestinal (GI) work up in July 1975 
noted a one-year history of increased pyrosis (heartburn) 
after meals.  Endoscopy revealed hiatal hernia with reflux 
esophagitis and mild duodenitis.  Ulceration of the duodenum 
was not found but a suspicious area was felt to represent 
either a healing duodenal ulcer or an area of duodenitis.  An 
April 1976 UGI series was negative for any abnormality.  
During a January 1979 annual examination, the veteran checked 
"no" to a history of stomach, liver, or intestinal trouble.  
The veteran was treated with Maalox(r) for gastritis in January 
1980.

A September 1982 neurology consultation request notes a 
complaint of 15 pounds weight loss with decreased appetite, 
hiatal hernia, and reflux esophagitis.  During a September 
1982 annual examination, the veteran checked "no" to any 
stomach, liver, or intestinal trouble; however, in September 
1982, the veteran also complained of weight loss with 
esophageal pain.  The examiner attributed the weight loss to 
possible esophagitis.  In October 1982, the veteran 
complained of very bad stomach pain and an examiner assessed 
possible gastritis.  During a July 1984 annual physical 
examination, the veteran checked "no" to any stomach, 
liver, or intestinal trouble.

A March 1986 VA examination report reflects that the veteran 
complained of frequent heartburn but denied nausea, vomiting, 
or irritable bowel syndrome.  The veteran reported normal 
bowel movement.  The veteran took Mylanta(r) as necessary.  
Palpation revealed no masses, organomegaly, or abdominal 
tenderness.  Hemocult was negative.  The examiner found no 
peptic ulcer disease and offered a diagnosis of symptomatic 
hiatal hernia with gastroesophageal reflux.  

In the appealed June 1986 VA rating decision, the RO granted 
service connection for hiatal hernia but denied service 
connection for duodenitis and irritable colon on the basis of 
not found on recent examination.  

In his NOD, the veteran reported that he took Mylanta(r) for 
duodenitis, irritable colon, and hiatal hernia.  

Post service VA and Andrews Air Force Base clinical records 
show no complaint or treatment for duodenitis or irritable 
bowel syndrome.  An April 1988 note reflects that the veteran 
had lost 3 pounds; however, this was reported in relation to 
his diabetes mellitus symptoms.  An August 1989 report notes 
that the veteran had guaiac positive stools the previous 
February.  In July 1990, the veteran reported severe 
heartburn.  

During an August 1991 VA examination, the veteran complained 
of epigastric pain and burning at the lower end of the 
sternum of 10 to 15 years duration.  He reported that he had 
been on a strict diet of no coffee, chocolate, or etc, and 
that he took Zantac(r).  The examiner felt the symptoms were 
suggestive of hiatal hernia.  

In a July 1993 rating decision, the RO assigned a 10 percent 
rating for hiatal hernia under Diagnostic Code 7346 effective 
from September 1, 1985, based on complaints of epigastric 
discomfort.  

The veteran underwent a VA general medical examination in 
August 1994.  The report makes no mention of any GI 
complaint.  

In February 1995 and in July 1997, the RO issued supplemental 
statements of the case (SSOC) continuing the denial of 
service connection for duodenitis and irritable colon on the 
basis that these disorders were not shown since retirement 
from active service.  

In June 2000, the veteran underwent a VA esophagus and hiatal 
hernia examination.  The examiner noted that the claims file 
was not available for review.  The veteran reported 
gastrointestinal reflux disease (GERD) for which he took 
Prilosec(r), which was successful in controlling his symptoms.  
He reported that he underwent a UGI study about once per year 
and that he had no dysphagia (swallowing difficulty), nausea, 
vomiting, hematemesis, or reflux.  His general health was 
good and his weight was stable at 155 to 160 pounds.  No 
abnormality was found.  The diagnosis was hiatal hernia with 
GERD, chronic.  

In January 2002, the veteran underwent another VA esophagus 
and hiatal hernia examination.  The examiner reviewed the 
claims file and noted hiatal hernia with GERD but no other 
abdominal complaints except for recurrent heartburn.  There 
was no dysphagia and no bleeding.  The veteran's diet was 
steady and his weight was stable.  He continued to take 
Prilosec(r), which controlled his symptoms.  He reported that 
his abdominal complaints had resolved around 1990.  The 
examiner noted decreased bowel sounds but found no disorder 
of the bowel or duodenum.  

B.  Legal Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id. 

In this case, the Board agrees with the RO's finding that 
duodenitis and irritable bowel syndrome resolved during 
active service.  The post service medical evidence does not 
reflect duodenitis or irritable bowel/colon.  During a March 
1986 VA examination, the veteran denied irritable bowel but 
did report heartburn, which has been associated with his 
service-connected hiatal hernia.  Because all gastric 
symptoms since active service have been associated with 
hiatal hernia and reflux, the Board concludes that the 
veteran's duodenitis and irritable bowel/colon disorders 
resolved prior to separation from active service.  The 
preponderance of the evidence is against these service 
connection claims and the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The claims 
of entitlement to service connection for duodenitis and for 
irritable bowel must therefore be denied.  

III.  Higher Initial Ratings for Hiatal Hernia, Degenerative 
Disc Disease of the Lumbosacral Spine, and Degenerative 
Arthritis of the Cervical Spine

A.  Factual Background

The veteran was treated for hiatal hernia, esophageal reflux, 
duodenitis, and gastritis during active service.  During a 
March 1986 VA examination, the veteran complained of frequent 
heartburn but denied nausea, vomiting, or irritable bowel 
syndrome.  The veteran reported normal bowel movement.  The 
veteran took Mylanta(r) as necessary.  Palpation revealed no 
masses, organomegaly, or abdominal tenderness.  Hemocult was 
negative.  The examiner found no peptic ulcer disease and 
offered a diagnosis of symptomatic hiatal hernia with 
gastroesophageal reflux.  

The March 1986 VA examination report also reflects complaints 
of neck, shoulder, arm and back pain.  The veteran reported 
that the pain that had radiated down both legs had 
disappeared after in-service back surgery, but that his neck 
started aching in 1985.  He mentioned that he could drive a 
car without difficulty.  The examiner found that the cervical 
spine had forward flexion to 30 degrees, extension to 50 
degrees, lateral flexion to 40 degrees, and rotation to 60 
degrees, bilaterally.  The veteran could bend forward to 
where his fingers were 3 inches from the toes.  He could 
extend backward 20 degrees.  He could bend laterally 35 
degrees in each direction.  Straight leg raising test was to 
80 degrees, bilaterally.  The spine had a normal contour.  
Toe and heel walking was done well and all reflexes were 
present.  The examiner noted that the veteran walked with a 
normal gait.  The veteran was felt to be neurologically 
normal with 5/5 strength throughout.  Cervical spine X-rays 
showed extensive degenerative disc disease.  The diagnoses 
were lumbar spine discogenic disease, degenerative disc 
disease, and hiatal hernia with GERD. 

In the appealed June 1986 rating decision, the RO granted 
service connection for hiatal hernia and assigned a 
noncompensable rating under Diagnostic Code 7346.  The RO 
also granted service connection for degenerative changes of 
the cervical spine and assigned a noncompensable rating under 
Diagnostic Code 5003 and granted service connection for 
degenerative disc disease of the lumbar spine with status 
post laminectomy and assigned a 10 percent rating under 
Diagnostic Code 5010-5295.

In his NOD, the veteran reported that he took Mylanta(r) for 
duodenitis, irritable colon, and hiatal hernia.  He reported 
that he received treatment at Andrews Air Force Base (AAFB) 
for the lumbar and cervical spines.  He reported muscle spasm 
of the shoulders and lower back.  In July 1986, he applied 
for a metal back brace at AAFB.  

Post service VA and AAFB clinical records show no complaint 
or treatment for duodenitis or irritable bowel syndrome.  An 
April 1988 note reflects that the veteran had lost 3 pounds; 
however, this was reported as a symptom of diabetes mellitus.  
An August 1989 report notes that the veteran had guaiac 
positive stools the previous February.  In July 1990, the 
veteran reported severe heartburn.  

AAFB records also reflect that in September 1985, the veteran 
reported constant lower back and right leg pain with 
increased discomfort during sitting.  He had taken numerous 
medications for the pain.  Range of motion of the trunk was 
guarded in all planes.  A surgical scar was well healed.  
Hamstrings and heel cords were tight.  There was moderate 
tenderness over the scar region.  A November 1985 report 
mentions not much change.  

Other AAFB records reflect complaint of severe back spasm and 
treatment with a transcutaneous electrical nerve stimulation 
(TENS) unit, cold packs, and exercise in November 1985.  Neck 
range of motion was felt to be about 50 percent of normal and 
painful at extremes at that time.  The veteran had a trigger 
spot to the right of T1-2 area, but no neurological deficit.  
He was to receive physical therapy for the neck and an X-ray 
of the spine and was to return in three weeks.  In December 
1985, the neck showed improvement with about 75 percent of 
normal range of motion but pain at extremes.  X-rays showed 
major degenerative joint disease at C3-4, C4-5, and 
especially C5-6, with foraminal narrowing.  The veteran was 
advised to use caution in use of the neck.  From February 
through March 1986, the veteran received cervical traction 
therapy at various times.  

In his November 1986 substantive appeal, the veteran reported 
treatment at AAFB for his spine.  

A November 1987 AAFB report contains magnetic resonance 
imaging (MRI) diagnoses of cervical spinal stenosis and 
herniated nucleus pulposus at L4-5 and L5-6.  

In February 1988, electromyography (EMG) showed mild left L-5 
sensory radiculopathy with radiating pain and numbness on the 
dorsum of the foot.  The veteran was then admitted for VA 
surgery and underwent L4-5 nerve root decompression.  He was 
not expected to be able to work for several months.  

In a June 1989 rating decision, the RO granted a 100 percent 
rating for the lumbar spine because of hospitalization 
effective from October 27, 1987 to December 1, 1987, and a 
100 percent rating for convalescence from February 1, 1988 to 
June 1, 1988, and thereafter a 10 percent rating.  The RO 
continued noncompensable ratings for the cervical spine and 
for hiatal hernia.  

A July 1989 VA examination report reflects complaint of right 
arm pain with occasional spasm and numbness of fingers.  
Range of motion of the cervical spine was normal in all six 
directions but with pain at the limits of right lateral 
bending.  Deep tendon reflexes, strength, and sensation were 
normal and equal in both arms.  The veteran also reported low 
back pain radiating to the left hip and foot with constant 
numbness and tingling, although the pain was less since the 
February 1988 surgery.  The paraspinal region was painful at 
L5-S1.  Flexion of the spine was to 20 degrees.  Lateral 
bending was painful.  Deep tendon reflexes and sensation were 
diminished in the lower extremities.   Left foot plantar and 
dorsiflexion was weak.  The diagnoses were cervical spine 
spondylosis on X-ray with normal findings on examination and 
history of intermittent radiculopathy of the right arm; and, 
low back sensory and motor radiculopathy.

In September 1989, the RO adjusted the dates of previous 100 
percent convalescence ratings to include October 20, 1987 to 
December 1, 1987, and from February 8, 1988, to June 1, 1988.  
The RO assigned a 20 percent rating for the lumbar spine 
under Diagnostic Code 5010-5293 effective from June 1, 1988.

In September 1990, the RO asked for the names of all 
suppliers of health care treatment.  In October 1990, the 
veteran reported that all treatment was received at AAFB.  

A July 1991 VA orthopedic examination report reflects that 
the low back scar was healed with no tenderness.  There did 
not appear to be any muscle spasm.  Range of spine motion was 
diminished to 90 degrees of flexion, 5 degrees of extension 
and about 30 degrees of lateral bending and rotation, limited 
by pain.  Sensation and strength were normal.  There was no 
pain during a straight leg-raising test but deep tendon 
reflexes were absent at the feet.  The report did not address 
the cervical spine.  July 1991 VA X-rays showed loss of 
normal lordosis; felt to be the result of muscle spasm, 
spurring of the lumbosacral spine, degenerative arthritis 
with minimal narrowing of L2-3, and sclerosis of the right 
sacroiliac joint.

During an August 1991 VA diabetes mellitus examination, the 
veteran complained of epigastric pain and burning at the 
lower end of the sternum of 10 to 15 years duration.  He 
reported that he had been on a strict diet and that he took 
Zantac(r).  The examiner felt the symptoms were suggestive of 
hiatal hernia.  

In a July 1993 rating decision, the RO assigned a 10 percent 
rating for hiatal hernia under Diagnostic Code 7346 effective 
from September 1, 1985, based on complaints of epigastric 
discomfort.  A 20 percent rating for the lumbar spine was 
made effective from September 1985.  A 10 percent rating was 
assigned for the cervical spine under Diagnostic Code 5003, 
effective from September 1985.  

The RO issued a supplemental statement of the case in August 
1993; however, it did not address service connection of 
irritable bowel syndrome or duodenitis.  

The veteran underwent a VA general medical examination in 
August 1994.  The report makes no mention of any GI complaint 
or neck pain.  During the examination, the veteran reported 
continued severe episodic back muscle spasm and chronic 
radiating low back pain since surgery in 1988.  He reportedly 
wore a back brace almost constantly and spent about 5 days 
per month in bed because of back pain.  He took Flexeril(r) as 
needed.  A back scar measured 18-cm and was well healed.  
Severe paraspinal muscle spasm was noted.  The examiner noted 
that the veteran wore his back brace and that 
undressing/dressing and negotiating the examination table 
were extremely difficult for him.  Flexion was to 70 degrees.  
Extension was to 15 degrees.  Lateral flexion was to 15 
degrees bilaterally.  Rotation was felt to be "diminished".  
Deep tendon reflexes were normal and equal and strength, 
sensation and coordination were normal.  The diagnosis was 
mechanical low back pain secondary to laminectomy. 

In February 1995, the RO issued a supplemental statement of 
the case (SSOC) continuing the denial of service connection 
for duodenitis and irritable colon on the basis that these 
disorders were not shown since retirement from active 
service.  Hiatal hernia continued to be rated at 10 percent, 
degenerative disc disease of the lumbar spine was continued 
at 20 percent, and degenerative arthritis of the cervical 
spine was continued at 10 percent.  

The veteran underwent a VA orthopedic compensation and 
pension examination in April 1997.  The veteran reported 
continuing neck pain and a return of low back pain in 1991.  
At the time of the examination, his low back pain 
occasionally radiated to the right leg.  He used Flexeril(r) or 
Tylenol(r) when the pain became severe.  Musculature was 
symmetrical with no spasm.  The cervical spine could flex to 
35 degrees and extend to 25 degrees.  Right and left flexion 
was to 15 degrees and rotation was to 30 degrees.  The lumbar 
spine could flex to 65 degrees, extend to 20 degrees, lateral 
flex to 15 degrees, and rotate 40 degrees.  Pain on motion 
was not noted.  Sensation to light touch was intact in the 
lower extremities.  Deep tendon reflexes were zero at the 
knees and ankles.  Straight leg raising test was negative as 
was Babinsky's.  The relevant diagnoses were degenerative 
arthritis of the neck and recurrent low back pain with 
herniated disc. 

X-rays showed marked cervical spondylosis with considerable 
narrowing of C4-6 and to a lesser degree at C3-4 with 
bilateral narrowing of multiple neural foramina.  
Degenerative changes were also noted at the uncal joint.  No 
fracture or subluxation was shown.  X-rays also showed mild 
degenerative osteoarthritis with minimal narrowing at L2-3, 
which was felt to represent no change from a prior 
examination.  

In July 1997, the RO issued an SSOC continuing the previous 
ratings.  

On June 15, 2000, the veteran underwent a VA esophagus and 
hiatal hernia examination.  The examiner noted that the 
claims file was not available for review.  The veteran 
reported GERD for which he took Prilosec(r), which was 
successful in controlling his symptoms.  He reported that he 
underwent UGI evaluation about once per year and that he had 
no dysphagia (swallowing difficulty), nausea, vomiting, 
hematemesis, or reflux.  His general health was good and his 
weight was stable at 155 to 160 pounds.  No abnormality was 
found.  The diagnosis was hiatal hernia with GERD, chronic.  

During the June 2000 examination, the veteran also reported 
neck pain.  Range of motion of the neck was found to be to 32 
degrees of passive left rotation, to 42 degrees of passive 
right rotation, to 22 degrees of active left rotation, to 40 
degrees of active right rotation, to 16 degrees of left 
rotation against resistance, and to 32 degrees of right 
rotation against resistance.  The neck flexed to 30 degrees 
and extended to 16 degrees passively.  It flexed to 32 
degrees and extended to 14 degrees actively, and it flexed to 
24 degrees and extended to 12 degrees against resistance.  
There was pain at the upper 20 percent of movement with 
stiffness at the upper 20 percent of movement.  There was 
incoordination, meaning that left rotation was less than 
right rotation.  Endurance was fair to poor.  The examiner 
felt that flare-ups of pain, stiffness, and decreased 
endurance were more than likely to occur.  

During the June 15, 2000 examination, the lumbar spine had 
chronic stiffness and pain exacerbated by prolonged standing 
and stair climbing and by cold, wet weather.  The veteran 
took pain medications and used a cane and a back brace at all 
times to walk.  Old surgical scars were healed.  The torso 
could flex forward to 72 degrees, bend left to 32 degrees, 
right to 26 degrees, and extend backward to 24 degrees.  All 
movements were stiff.  There was no radiculopathy.  The 
diagnoses were moderate to severe degenerative joint disease 
of the cervical spine and moderate degenerative joint disease 
of the lumbar spine.  

June 2000 VA X-rays showed moderate to severe degenerative 
joint disease at C4-6 with narrowing of the foramina.  Nuchal 
calcification was noted.  X-rays also showed mild to moderate 
degenerative osteoarthritis at L1-2 and at L3-4, and some 
degenerative joint disease of the lower thoracic spine. 

In an October 2000 SSOC, the RO continued the previous 
ratings.  

In January 2002, the RO sent the veteran a letter explaining 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA). 

In January 2002, the veteran underwent another VA esophagus 
and hiatal hernia examination.  The examiner reviewed the 
claims file and noted hiatal hernia with GERD but no other 
abdominal complaints except for recurrent heartburn.  There 
was no dysphagia and no bleeding.  The veteran's diet was 
steady and his weight was stable.  He continued to take 
Prilosec(r), which controlled his symptoms.  He reported that 
his abdominal complaints had resolved around 1990.  The 
examiner noted decreased bowel sounds but found no disorder 
of the bowel or duodenum.  

The January 2002 VA examiner noted complaint of neck pain, 
reportedly worsening with time.  The veteran reported 
persistent low back pain and reported a 4th back surgery in 
1995 for removal of another disc.  The examiner noted that 
the veteran claimed no weakness, fatigability, decrease in 
endurance, incoordination, or flare-up of neck or low back 
pain.  Examination of the spine revealed no tenderness to 
percussion, a long, well healed midline surgical scar, no 
fixed deformities, and symmetric musculature with no spasm.  
Cervical spine range of motion was to 20 degrees of flexion 
and extension, to 20 degrees of lateral bending in each 
direction, and to 20 to 30 degrees of rotation in each 
direction.  Lumbar spine flexion was to 65 degrees, extension 
was to 20 degrees, right and left lateral flexion was to 20 
degrees, and right and left rotation was to 30 degrees.  The 
relevant diagnoses were recurrent and increasing neck pain 
due to degenerative joint disease and persistent low back 
pain.

The January 2002 VA examiner noted that a July 2001 MRI 
showed status post laminectomy of L2-5 and disc herniation at 
left L2-3.  

In May 2002, the RO notified the veteran of the provisions of 
the VCAA and issued an SSOC continuing a 10 percent rating 
for the cervical spine, a 20 percent rating for the lumbar 
spine, and a 10 percent rating for hiatal hernia.  

In December 2002, the veteran's representative argued that 
the January 2002 VA examination was not adequate for rating 
under the revised criteria of the rating schedule.  The 
representative mentioned that a new examination was required 
where the veteran had reported worsening of a condition since 
the most recent examination; however, the representative did 
not allege a worsening of a disability under appeal.  

In January 2003, the Board notified the veteran and his 
representative that the rating criteria for intervertebral 
disc syndrome had changed.  A copy of the revised rating 
schedule was provided and the veteran was invited to submit 
additional evidence and argument within 60 days.  He did not 
respond to the letter.  

B.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, pain on movement, 
and weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
Under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Higher Rating for Hiatal Hernia

Hiatal hernia has been rated 10 percent disabling throughout 
the appeal period.  Hiatal hernia has been manifested 
throughout the appeal period by recurrent heartburn, also 
reported as substernal pain. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (2002).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2002).

The criteria of Diagnostic Code 7346 have remained the same 
throughout the appeal period.  A 10 percent evaluation is 
warranted for a hiatal hernia with two or more of the 
symptoms required for a 30 percent evaluation, but of lesser 
severity than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, all of 
which are productive of a considerable impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).

Comparing the hiatal hernia symptoms with the criteria of the 
rating schedule, the Board finds that the criteria for a 30 
percent disability rating under Diagnostic Code 7346 are not 
more nearly approximated.  Although heartburn (pyrosis) may 
well be persistent, the veteran denied dysphagia and has not 
reported regurgitation or arm or shoulder pain.  Neither a 
physician nor the veteran has attributed "considerable" 
impairment of health to hiatal hernia.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The claim for an initial rating 
higher than 10 percent for hiatal hernia must be denied.  

Cervical Spine

Degenerative disc disease of the cervical spine has been 
rated as 10 percent disabling throughout the appeal period.  
This disability has been manifested by limitation of motion 
of the neck in all planes with pain at the extremes of motion 
and intermittent radiculopathy.  Flare-ups of incoordination, 
reduced endurance, pain, and stiffness are likely to result 
in moderate disability.  Neither severe limitation of motion, 
severe intervertebral disc syndrome, nor incapacitating 
episodes of intervertebral disc syndrome are shown.  

Limitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum of 30 percent when shown to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code  5290 (2002). 

Under the prior version of the rating schedule, a 
noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  Intervertebral disc 
syndrome warrants a 10 percent evaluation when the disability 
results in mild symptoms.  A 20 percent evaluation requires 
that the symptoms be moderate with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002). 

Under the revised rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Where incapacitating episodes having a total 
duration of at least six weeks during the past 12 months are 
shown, a 60 percent rating is warranted.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent rating.  Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent rating.  
Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent rating.

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

VA's General Counsel has held that Diagnostic Code 5293 
involves loss of range of motion and therefore 38 C.F.R. 
§§ 4.40 and 4.45 should be applied when a veteran's 
disability is rated under this diagnostic code.  
VAOPGCPREC 36-97.

Comparing the symptoms of the cervical spine to the former 
criteria, the Board notes a somewhat fluctuating level of 
severity with periods of mild intervertebral disc syndrome; 
however, because a VA examiner has opined that flare-ups are 
considered likely, and because the veteran reported 
increasing neck pain during some of his VA examinations, the 
Board finds that overall, the criteria for moderate 
intervertebral disc syndrome with recurring attacks are more 
nearly approximated.   

Comparing the cervical spine symptoms to the revised rating 
criteria, the Board does not find incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past 12 months.  Therefore, the 
criteria for a rating higher than 20 percent are not more 
nearly approximated.  The Board finds that the evidence 
favors a rating of 20 percent for intervertebral disc 
syndrome throughout the appeal period.  

Lumbosacral Spine

A 100 percent rating is already in effect for the lumbar 
spine for two time periods within the appeal period (October 
27 to December 1, 1987, and from February 8 to June 1, 1988).  
Higher ratings for these periods are not appropriate, as 
total ratings have been assigned.  The Board will consider 
higher ratings for all portions of the appeal period except 
those portions where a 100 percent rating is already in 
effect.  

Except as noted, the lumbosacral spine has been rated 20 
percent disabling during the appeal period.  Throughout the 
appeal, the lumbar spine has been manifested by no more than 
moderate limitation of motion; however, prior to June 15, 
2000, there was pronounced intervertebral disc syndrome of 
the lumbosacral spine and persistent symptoms of painful 
motion, motor and sensory radiculopathy, absent ankle jerks, 
and/or muscle spasm were shown.  The February 1988 EMG report 
and the VA examination reports of July 1989, July 1991, 
August 1994, and April 1997 all show muscle spasm and/or 
other appropriate neurological findings.  Comparing these 
symptoms with the former criteria of the rating schedule, the 
Board finds that the criteria for a 60 percent rating are 
more nearly approximated.  Thus, a 60 percent disability 
rating for intervertebral disc syndrome of the lumbar spine 
is granted prior to June 15, 2000.  

From June 15, 2000, the evidence clearly reflects an 
improvement in the veteran's lumbar spine disability.  From 
that date, the lumbar spine disability has been manifested by 
moderate limitation of motion with pain and stiffness but no 
radiculopathy.  In January 2002, moderate limitation of 
motion with persistent low back pain were the only symptoms 
elicited.  No incapacitating episodes were shown.  Comparing 
these symptoms with the prior version of Diagnostic Code 
5293, and considering the tenets of DeLuca for painful 
motion, the Board finds that the criteria for a 40 percent 
rating are not more nearly approximated.  The preponderance 
of the evidence is against a rating higher than 20 percent 
from June 15, 2000.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert supra.  

Inasmuch as this decision assigns an initial evaluation in 
the form of a staged rating, See Fenderson v. West, 12 Vet. 
App. 119 (1999), it does not constitute a "reduction in 
evaluation" within the meaning of 38 C.F.R. § 3.105(e) or a 
"reduction" within the meaning of 38 C.F.R. § 3.344 (2002).

At no time has the surgery scar over the lumbar spine been 
shown to be symptomatic in any way.  Thus, a separate 
compensable rating for this scar is not warranted.  

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 
 


	(CONTINUED ON NEXT PAGE)




ORDER

1.  Service connection for an irritable bowel/colon is 
denied.

2.  Service connection for duodenitis is denied.

3.  A disability rating higher than 10 percent for hiatal 
hernia is denied.

4.  A 20 percent rating for degenerative arthritis of the 
cervical spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

5.  A 60 percent rating for degenerative disc disease of the 
lumbosacral spine is granted prior to June 15, 2000, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

6.  From June 15, 2000, a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine is denied.



_____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




